Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of February 28, 2011 and
is entered into by and between AEGERION PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”), with its chief executive office and principal place of
business located at 101 Main Street, Suite 1850, Cambridge, MA 02142, and
HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership, and HERCULES
TECHNOLOGY III, L.P., a Delaware limited partnership (collectively, “Lender”),
each with its principal place of business located at 400 Hamilton Avenue, Palo
Alto, CA 94301.

RECITALS

WHEREAS, Borrower has requested Lender to make available to Borrower a loan in
an aggregate principal amount of up to $25,000,000 (the “Loan”); and

WHEREAS, Lender is willing to make the Loan on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1. Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or
Investment Property and which is intended to perfect Lender’s security interest
in any of the Collateral.

“Advance” means any funds advanced under this Agreement.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

“Agreement” means this Loan and Security Agreement, as the same may from time to
time be amended, modified, supplemented or restated from time to time in
accordance with the terms hereof.

“Amortizing Principal Balance” has the meaning given to it in Section 2.2.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Cash” means all cash and liquid funds.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Collateral Agent” means Hercules Technology II, L.P.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made

 

1.



--------------------------------------------------------------------------------

or discounted or sold with recourse by that Person, or in respect of which that
Person is otherwise directly or indirectly liable; (ii) any obligations with
respect to undrawn letters of credit, corporate credit cards or merchant
services issued for the account of that Person; and (iii) all obligations
arising under any interest rate, currency or commodity swap agreement, interest
rate cap agreement, interest rate collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices, in each case payable on or
prior to the Maturity Date; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Event of Default” has the meaning given to it in Section 9.

“Facility Fee” means $62,500, which fee is due to Lender on the Closing Date.

“Financial Statements” has the meaning given to it in Section 7.1.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; Borrower’s applications therefor and
reissues, extensions, or renewals thereof; and Borrower’s goodwill associated
with any of the foregoing, together with Borrower’s rights to sue for past,
present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Interest Rate” means for any day, the greater of (i) 10.4% per annum or
(ii) 10.4% plus (a) the Prime Rate as reported in The Wall Street Journal minus
(b) 4.75%.

“Investment” means any beneficial ownership of or in any Person (including stock
, partnership or limited liability company interests), or any loan, advance or
capital contribution to any Person.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.

“Lender” has the meaning given to it in the preamble to this Agreement.

 

2.



--------------------------------------------------------------------------------

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

“Loan” has the meaning given to it in the recitals to this Agreement.

“Loan Documents” means this Agreement, the Notes, Account Control Agreements,
Joinder Agreements, all UCC Financing Statements, and any other documents
executed in connection with the Secured Obligations or the transactions
contemplated hereby, as the same may from time to time be amended, modified,
supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, or financial condition of Borrower and its subsidiaries,
taken as a whole other than an effect in and of itself reasonably attributable
to (a) the failure of any nonclinical or clinical trial to demonstrate the
desired safety or efficacy of any biologic or drug or (b) the denial, delay or
limitation of approval of, or taking of any other regulatory action by, the
United States Food and Drug Administration or any other governmental entity with
respect to any biologic or drug; or (ii) the ability of Borrower to perform the
Secured Obligations when due in accordance with the terms of the Loan Documents,
or the ability of Lender to enforce its rights or remedies with respect to the
Secured Obligations; or (iii) the Collateral or Lender’s Liens on the Collateral
or the priority of such Liens, in each case, in the aggregate.

“Maturity Date” means September 1, 2014.

“Maximum Loan Amount” means $25,000,000.

“Maximum Rate” shall have the meaning assigned to such term in Section 2.5.

“Merger” means an event or series of events by which any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 50% or more of the equity
securities of Borrower entitled to vote for members of the Board of Directors of
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right).

“Notes” means the Promissory Notes in substantially the form of Exhibit B-1 and
Exhibit B-2.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means: (a) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (b) Indebtedness
existing on the Closing Date and disclosed in Schedule 1A; (c) Indebtedness not
to exceed $1,500,000 in the aggregate in any fiscal year of Borrower secured by
a lien described in clause (vi) of the defined term “Permitted Liens,” provided
such

 

3.



--------------------------------------------------------------------------------

Indebtedness does not exceed the lesser of the cost or fair market value of the
equipment (including any related software) financed with such Indebtedness;
(d) Indebtedness to trade creditors or contractual counterparties incurred in
the ordinary course of business, including Indebtedness incurred in the ordinary
course of business with corporate credit cards; (e) Indebtedness that also
constitutes a Permitted Investment; (f) Subordinated Indebtedness;
(g) reimbursement or other obligations in connection with surety bonds or
letters of credit issued on behalf of Borrower or a Subsidiary for the benefit
of customers or suppliers entered into in the ordinary course of business not to
exceed $250,000; and (h) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose materially more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

“Permitted Investment” means: (a) Investments existing on the Closing Date
disclosed in Schedule 1B or made in accordance with the Investment Policy
approved by Borrower’s Board of Directors, a copy of which has been delivered to
Lender; (b) (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit issued
by any bank with assets of at least $500,000,000 maturing no more than one year
from the date of investment therein, and (iv) money market accounts;
(c) repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities (i) in an aggregate amount not to exceed
$100,000 in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases, or (ii) in any
amount where the consideration for the repurchase is the cancellation of
indebtedness owed by such former employees, directors, or consultants, to
Borrower regardless of whether an Event of Default exists; (d) Investments
accepted in connection with Permitted Transfers; (e) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; (f) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not affiliates, in the ordinary course of business, provided that this
subparagraph (f) shall not apply to Investments of Borrower in any Subsidiary;
(g) additional Investments that do not exceed $250,000 in the aggregate;
(h) Investments in newly-formed Subsidiaries organized in the United States,
provided that such Subsidiaries enter into a Joinder Agreement promptly after
their formation by Borrower and execute such other documents as shall be
reasonably requested by Lender; and (i) Joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the nonexclusive
licensing of technology, the development of technology or the providing of
technical support, provided that any cash Investments by Borrower do not exceed
$250,000 in the aggregate in any fiscal year.

“Permitted Liens” means any and all of the following: (i) Liens existing on the
Closing Date disclosed in Schedule 1C; (ii) Liens for taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings; provided, that Borrower
maintains adequate reserves therefor in accordance with GAAP; (iii) Liens
securing claims or demands of materialmen, artisans, mechanics, carriers,
warehousemen, landlords and other like Persons arising in the ordinary course of
Borrower’s business and imposed without action of such parties; provided, that
the payment thereof is not yet required; (iv) Liens arising from judgments,
decrees or attachments in circumstances which do not constitute an Event of
Default hereunder; (v) the following deposits, to the extent made in the
ordinary course of business: deposits under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vi) purchase money liens and

 

4.



--------------------------------------------------------------------------------

liens in connection with capital leases on Equipment (including any related
software) securing Indebtedness permitted in clause (c) of “Permitted
Indebtedness”; (vii) Liens incurred in connection with Subordinated
Indebtedness; (viii) leasehold interests in leases or subleases and licenses
granted in the ordinary course of business and not interfering in any material
respect with the business of the licensor; (ix) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due; (x) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xi) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiii) Liens on cash
or cash equivalents securing obligations permitted under clause (g) of the
definition of Permitted Indebtedness; and (xiv) Liens incurred in connection
with the extension, renewal or refinancing of the indebtedness secured by Liens
of the type described in clauses (i) through (vii) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) licenses and similar arrangements for the use of property in the
ordinary course of business, (iii) dispositions of worn-out, obsolete or surplus
Equipment, and (iv) other Transfers of assets having a fair market value of not
more than $250,000 in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Fee” means for each Advance, an amount equal to (i) for a prepayment
made on or before the first anniversary of the Closing Date, 2.0% of the
principal amount of the Advance prepaid, (ii) for a prepayment made after the
first anniversary, but on or before the second anniversary of the Closing Date,
1.0% of the principal amount of the Advance prepaid, and (iii) for a prepayment
made after the second anniversary of the Closing Date, but before the Maturity
Date, 0.5% of the principal amount of the Advance prepaid.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“SBA” shall have the meaning assigned to such term in Section 7.14.

“SBIC” shall have the meaning assigned to such term in Section 7.14.

“SBIC Act” shall have the meaning assigned to such term in Section 7.14.

“Secured Obligations” means Borrower’s obligation to repay to Lender the Loan
and all Advances (whether or not evidenced by any Note), together with all
principal, interest, fees, costs, professional fees and expenses, or other
liabilities or obligations for monetary amounts owed by Borrower to Lender
however arising, including the indemnity and insurance obligations in Section 6
and including such amounts as may accrue or be incurred before or after default
or workout or the commencement of any liquidation, dissolution, bankruptcy,
receivership or reorganization by or against Borrower, whether due or to become
due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties of any kind or nature, present or
future, in each case, arising under this Agreement, the Notes, or any of the
other Loan Documents, as the same may from time to time be amended, modified,
supplemented or restated, whether or not such obligations are partially or fully
secured by the value of Collateral.

 

5.



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions. Unless otherwise defined herein or in
the other Loan Documents, terms that are defined in the UCC and used herein or
in the other Loan Documents shall, unless the context indicates otherwise, have
the meanings given to them in the UCC.

1.2. Unless otherwise specified, all references in this Agreement or any Annex
or Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or
“Schedule” shall refer to the corresponding Section, subsection, Exhibit, Annex,
or Schedule in or to this Agreement. Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied.

SECTION 2. THE LOAN

2.1. Advances. Subject to the terms and conditions of this Agreement, Lender
will make one (1) Advance to Borrower on or about the Closing Date in an amount
equal to $10,000,000 or (ii) such greater amount as Borrower may request, up to
the Maximum Loan Amount. If the initial Advance is less than the Maximum Loan
Amount, thereafter, at any time through July 29, 2011, Borrower may request
additional Advances in the minimum amount of $7,500,000, up to the difference
between the Maximum Loan Amount and the amount of the initial Advance. If the
sum of the first two Advances is less than the Maximum Loan Amount, thereafter,
at any time through December 30, 2011, Borrower may request additional Advances
in the minimum amount of $7,500,000, up to the difference between the Maximum
Loan Amount and the sum of the first two Advances.

2.2. Repayment. The principal balance of each Advance shall bear interest
thereon from the Advance Date, precomputed at the Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month, through March 1, 2012. The aggregate principal balance
outstanding on March 1, 2012 (the “Amortizing Principal Balance”), shall be
amortized and shall be payable as follows: beginning April 1, 2012 and
continuing on the first day of each month through March 1, 2013, principal
payments equal to 1/12 of 25% of the Amortizing Principal Balance;

 

6.



--------------------------------------------------------------------------------

beginning April 1, 2013 and continuing on the first day of each month through
March 1, 2014, principal payments equal to 1/12 of 40% of the Amortizing
Principal Balance; and beginning April 1, 2014 and continuing on the first day
of each month through the Maturity Date, principal payments equal to 1/6 of 35%
of the Amortizing Principal Balance. Interest will be calculated based on the
Interest Rate and will be payable with each payment of the Amortizing Principal
Balance. The entire principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on the Maturity Date. Borrower shall make
all payments under this Agreement without setoff, recoupment or deduction and
regardless of any counterclaim or defense.

2.3. Advance Request. To obtain an Advance, Borrower shall complete, sign and
deliver an Advance Request and Note to Lender. Lender shall fund the Advance in
the manner requested by the Advance Request provided that each of the conditions
precedent to such Advance is satisfied as of the requested Advance Date.

2.4. Prepayment. At its option, Borrower may prepay all or any portion (in a
minimum amount of $500,000) of the outstanding Advances by paying (i) the
principal balance being prepaid, (ii) all accrued interest, (ii) the Prepayment
Fee with respect thereto, and (iii) all other sums, if any, that shall have
become due and payable hereunder or under the Notes.

2.5. Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of principal
outstanding on the Notes; second, after all principal is repaid, to the payment
of Lender’s accrued interest, costs, expenses, professional fees and any other
Secured Obligations; and third, after all Secured Obligations are repaid, the
excess (if any) shall be refunded to Borrower.

2.6. Default Interest. In the event any payment is not paid within five
(5) business days of the scheduled Payment Date, an amount equal to two percent
(2%) of the past due amount shall be payable on demand. In addition, upon the
occurrence and during the continuation of an Event of Default hereunder, all
Secured Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.2 plus five percent (5%) per annum. In the event any interest
is not paid when due hereunder, delinquent interest shall be added to principal
and shall bear interest on interest, to the extent permitted by law, compounded
at the rate set forth in Section 2.2 or Section 2.6, as applicable.

2.7. Mandatory Prepayment. The outstanding amount of all principal and accrued
interest and unpaid interest will become immediately due and payable at Lender’s
option (1) upon a Merger, or (2) the sale of substantially all assets of
Borrower outside the ordinary course of business unless otherwise agreed to in
writing by Lender.

2.8. End of Term Charge. On the earliest to occur of (i) the Maturity Date,
(ii) the date that Borrower prepays the outstanding Secured Obligations, or
(iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender a charge of $775,000. Notwithstanding the required payment date
of such charge, it shall be deemed earned by Lender as of the Closing Date.

SECTION 3. SECURITY INTEREST

3.1. As security for the prompt, complete and indefeasible payment when due
(whether on the Payment Dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s right, title
and interest in and to all of its personal property now owned or hereafter

 

7.



--------------------------------------------------------------------------------

acquired, including the following: (collectively, the “Collateral”):
(a) Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles (other
than Intellectual Property); (e) Accounts; (f) Inventory; (g) Investment
Property; (h) Deposit Accounts; (i) Cash; (j) Goods and other tangible and
intangible personal property of Borrower whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located; and (k) to the extent not otherwise included, all Proceeds of each of
the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and products of each of the foregoing, provided, however, that
the Collateral does not include Intellectual Property, but shall include all
Accounts and General Intangibles that consist of rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Lender’s
security interest in the Rights to Payment.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1. Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Lender the following:

(a) executed originals of this Agreement, the Loan Documents, Account Control
Agreement(s), a legal opinion of Borrower’s counsel, Joinder Agreements,
Guaranties, and all other documents and instruments reasonably required by
Lender to effectuate the transactions contemplated hereby or to create and
perfect the Liens of Lender with respect to all Collateral, in all cases in form
and substance reasonably acceptable to Lender;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loans and other transactions evidenced by the Loan
Documents;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) payment of the Facility Fee and reimbursement of Lender’s current expenses
reimbursable pursuant to Section 11.11, which amounts may at Borrower’s election
be deducted from the initial Advance; and

(f) such other documents as Lender may reasonably request.

4.2. All Advances. On each Advance Date:

(a) Lender shall have received (i) an Advance Request for the relevant Advance
as required by Section 2.3, duly executed by Borrower’s Chief Executive Officer
or Chief Accounting Officer, (ii) duly executed Notes evidencing such Advance,
and (iii) any other documents Lender may reasonably request.

(b) The representations and warranties set forth in this Section 4 and in
Section 5 shall be true and correct in all material respects on and as of the
Advance Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

 

8.



--------------------------------------------------------------------------------

(c) Borrower shall be in compliance in all material respects with the terms and
provisions set forth herein and in each other Loan Document on its part to be
observed or performed, and at the time of and immediately after such Advance no
Event of Default shall have occurred and be continuing.

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3. No Default. As of the Closing Date and each Advance Date, (i) since the
delivery of the most recent financial statements of Borrower delivered in
accordance with Sections 7.1(a)-(c), no fact or condition exists that would
constitute an Event of Default and (ii) no event that has had or could
reasonably be expected to have a Material Adverse Effect, has occurred and is
continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1. Corporate Status. Borrower is a corporation duly organized, legally
existing and in good standing under the laws of the State of Delaware, and is
duly qualified as a foreign corporation in all jurisdictions in which the nature
of its business or location of its properties require such qualifications and
where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Lender after the Closing Date.

5.2. Collateral. Borrower owns all right, title and interest in and to the
Collateral and the Intellectual Property, free of all Liens whatsoever, except
for Permitted Liens. Borrower has the full power and authority to grant and
convey to Lender a Lien in the Collateral as security for the Secured
Obligations, free of all other Liens other than Permitted Liens.

5.3. Consents. Borrower’s execution, delivery and performance of the Notes, this
Agreement and all other Loan Documents, (i) have been duly authorized by all
necessary corporate action of Borrower, (ii) will not result in the creation or
imposition of any Lien upon the Collateral, other than Permitted Liens and the
Liens created by this Agreement and the other Loan Documents, (iii) do not
violate any provisions of Borrower’s Certificate of Incorporation, bylaws, or
any, law, regulation, order, injunction, judgment, decree or writ to which
Borrower is subject and (iv) except as described on Schedule 5.3, do not violate
any contract or agreement or require the consent or approval of any other
Person. The individual or individuals executing the Loan Documents are duly
authorized to do so.

5.4. Actions Before Governmental Authorities. Except as described on Schedule
5.4, there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or any business, property or rights of
Borrower (i) which seek to prevent, enjoin, hinder or delay the transactions
contemplated by the Loan Documents or (ii) as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined,
would reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

5.5. Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any indenture or other agreement, contract or instrument
evidencing indebtedness, or any other material agreement, contract or instrument
to which it is a party or by which it or any of its properties or assets are or
may be bound and for which such default would reasonably be expected to result
in a Material Adverse Effect.

 

9.



--------------------------------------------------------------------------------

5.6. Information Correct. No information, report, Advance Request, financial
statement, exhibit or schedule furnished, by or on behalf of Borrower to Lender
in connection with any Loan Document or included therein or delivered pursuant
thereto, contained, contains or will contain any material misstatement of fact
or, when taken together with all other such information or documents, omitted,
omits or will omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were, are or will be
made, not misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by Borrower
to Lender shall be (i) provided in good faith and based on the most current data
and information available to Borrower, and (ii) the most current of such
projections provided to Borrower’s Board of Directors.

5.7. Tax Matters. Except as described on Schedule 5.7, (a) Borrower has filed
all federal, state and local tax returns that it is required to file,
(b) Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have or may
become due pursuant to such returns, and (c) Borrower has paid or fully reserved
for any tax assessment received by Borrower for the three (3) years preceding
the Closing Date, if any (including any taxes being contested in good faith and
by appropriate proceedings).

5.8. Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property. Except as described on Schedule
5.8, to Borrower’s knowledge, each of the material Copyrights, Trademarks and
Patents is valid and enforceable, and no part of the Intellectual Property that
is owned by Borrower has been judged invalid or unenforceable, in whole or in
part, and no claim has been made to Borrower in writing that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim would not reasonably be expected to cause a Material Adverse
Effect. Exhibit D is a true, correct and complete list of each of Borrower’s
Patents, registered Trademarks, registered Copyrights, and material agreements
under which Borrower licenses Intellectual Property from third parties (other
than shrink-wrap software licenses and other licenses which if terminated could
not reasonably be expected to result in a Material Adverse Effect), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.

5.9. Intellectual Property. Except as described on Schedule 5.9, Borrower’s
Intellectual Property constitutes all rights used in or necessary in the
operation or conduct of Borrower’s business as currently conducted and currently
proposed to be conducted by Borrower.

5.10. Borrower Products. Except as described on Schedule 5.10, no Intellectual
Property owned by Borrower or Borrower Product is subject to any pending or, to
the knowledge of Borrower, threatened in writing litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any material
respect Borrower’s use, transfer or licensing thereof or that could reasonably
be expected to adversely affect the validity, use or enforceability thereof.
There is no outstanding decree, order, judgment, agreement, stipulation,
arbitral award or other provision entered into in connection with any litigation
or proceeding that obligates Borrower to grant licenses or ownership interest in
any future Intellectual Property related to the operation or conduct of the
business of Borrower or Borrower Products. There is no outstanding or, to the
knowledge of Borrower, threatened in writing, dispute or disagreement of which
Borrower is aware with respect to any contract, license or agreement between
Borrower and any third party related to any material component or portion of the
Intellectual Property.

5.11. Financial Accounts. Schedule 5.11, as may be updated by Borrower in a
written notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other

 

10.



--------------------------------------------------------------------------------

financial institutions at which Borrower or any Subsidiary maintains Deposit
Accounts and (b) all institutions at which Borrower or any Subsidiary maintains
an account holding Investment Property, and such exhibit correctly identifies
the name, address and telephone number of each bank or other institution, the
name in which the account is held, a description of the purpose of the account,
and the complete account number therefor.

5.12. Employee Loans. Borrower has no outstanding loans to any employee, officer
or director of Borrower nor has Borrower guaranteed the payment of any loan made
to an employee, officer or director of Borrower by a third party.

5.13. Material Adverse Effect. Since the delivery of the most recent financial
statements of Borrower delivered in accordance with Sections 7.1(a)-(c), no
event that has had or would reasonably be expected to have a Material Adverse
Effect has occurred and is continuing, and Borrower is not aware of any event
likely to occur that would reasonably be expected to result in a Material
Adverse Effect.

5.14. Capitalization. Borrower’s capitalization is set forth on Schedule 5.14
annexed hereto. Borrower does not own any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments. Attached as
Schedule 1 hereto, as may be updated by Borrower in a written notice provided
after the Closing Date, is a true, correct and complete list of each Subsidiary,
and all information set forth on Schedule 1 and Schedule 5.14 is true, correct
and complete.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1. Coverage. So long as there are any Secured Obligations outstanding,
Borrower shall cause to be carried and maintained commercial general liability
insurance, on an occurrence form, against risks customarily insured against in
Borrower’s line of business. Such risks shall include the risks of bodily
injury, including death, property damage, personal injury, advertising injury,
and contractual liability per the terms of the indemnification agreement found
in Section 6.3. Borrower must maintain a minimum of Two Million Dollars
($2,000,000.00) of commercial general liability insurance as primary and/or
excess insurance for each occurrence. So long as there are any Secured
Obligations outstanding, Borrower shall also cause to be carried and maintained
insurance upon the Collateral, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral. Borrower shall also carry and maintain a fidelity insurance
policy in an amount not less than $150,000, together with directors’ and
officers’ insurance on terms customary for companies in Borrower’s line of
business and stage of development.

6.2. Certificates. Borrower shall deliver to Lender certificates of insurance
within thirty (30) days after the Closing Date that evidence Borrower’s
compliance with its insurance obligations in Section 6.1 and the obligations
contained in this Section 6.2. Borrower’s insurance certificate shall state
Lender is an additional insured for commercial general liability, an additional
insured and a loss payee for all risk property damage insurance, subject to the
insurer’s approval, a loss payee for fidelity insurance, and a loss payee for
property insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
Unless an Event of Default shall have occurred and be continuing, all insurance
proceeds shall be paid or turned over to Borrower. All certificates of insurance
will provide for a minimum of thirty (30) days advance written notice to Lender
of cancellation. Any failure of Lender to scrutinize such insurance certificates
for compliance is not a waiver of any of Lender’s rights, all of which are
reserved.

6.3. Indemnity. Borrower shall and does hereby indemnify and hold Lender, its
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal),

 

11.



--------------------------------------------------------------------------------

that may be instituted or asserted against or incurred by Lender or any such
Person as the result of credit having been extended, suspended or terminated
under this Agreement and the other Loan Documents or the administration of such
credit, or in connection with or arising out of the transactions contemplated
hereunder and thereunder, or any actions or failures to act in connection
therewith, or arising out of the disposition or utilization of the Collateral,
excluding in all cases claims to the extent resulting from Lender’s gross
negligence willful misconduct or breach of its obligations under the Loan
Documents. Borrower agrees to pay, and to save Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
excise, sales or other similar taxes (excluding taxes imposed on or measured by
the net income of Lender) that may be payable or determined to be payable with
respect to any of the Collateral or this Agreement, except to the extent
resulting from Lender’s gross negligence or willful misconduct.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1. Financial Reports. Borrower shall furnish to Lender the Compliance
Certificate in the form of Exhibit F monthly within 30 days after the end of
each month and the financial statements listed hereinafter, each prepared in
accordance with GAAP (other than the financial statements delivered pursuant to
Section 7.1(a)), consistently applied (the “Financial Statements”):

(a) as soon as practicable (and in any event within thirty (30) days) after the
end of each month, unaudited interim financial statements as of the end of such
month (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Accounting Officer;

(b) as soon as practicable (and in any event within forty five (45) days) after
the end of each calendar quarter, unaudited interim and year to date financial
statements as of the end of such calendar quarter (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer or Chief Accounting Officer;

(c) as soon as practicable (and in any event within 90 days after the end of
each fiscal year), unqualified audited financial statements as of the end of
such year (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, all certified (other than the consolidating financial statements)
by Ernst & Young LLP or another firm of independent certified public accountants
selected by Borrower and reasonably acceptable to Lender, accompanied by any
management report from such accountants;

(d) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements, materials or reports that Borrower
has made available to its stockholders and copies of any regular, periodic and
special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange (including on Forms
10Q and 10K); and

 

12.



--------------------------------------------------------------------------------

(e) financial and business projections promptly following their approval by
Borrower’s Board of Directors, as well as budgets, operating plans and other
information reasonably requested by Lender.

The executed Compliance Certificate may be sent via facsimile to Lender at
(650) 473-9194 or via e-mail to financialstatements@herculestech.com and
bjadot@herculestech.com. All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail (which e-mail may
contain a link to such Financial Statements) to financial
statements@herculestech.com and bjadot@herculestech.com provided, that if e-mail
is not available or sending such Financial Statements via e-mail is not
possible, they shall be sent via facsimile to Lender at: (650) 473-9194,
attention Chief Credit Officer, reference AEGERION PHARMACEUTICALS, INC.

7.2. Management Rights. Borrower shall permit any representative that Lender
authorizes, including its attorneys and accountants, to inspect the Collateral,
examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable prior notice during normal
business hours. In addition, any such representative shall have the right to
meet with management and officers of Borrower to discuss such books of account
and records. In addition, Lender shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower. Such inspections or
consultations shall not unreasonably interfere with Borrower’s business
operations. The parties intend that the rights granted Lender shall constitute
“management rights” within the meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii),
but that any advice, recommendations or participation by Lender with respect to
any business issues shall not be deemed to give Lender, nor be deemed an
exercise by Lender of, control over Borrower’s management or policies.

7.3. Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Lender, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents
reasonably requested by Lender to perfect or give the highest priority to
Lender’s Lien on the Collateral. Borrower shall from time to time provide any
instruments or documents as may be reasonably requested by Lender, and take all
further action that may be necessary or desirable, or that Lender may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, Borrower hereby authorizes Lender to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of Borrower either in Lender’s name or in
the name of Lender as agent and attorney-in-fact for Borrower. Borrower shall
protect and defend Borrower’s title to the Collateral and Lender’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Lender.

7.4. Compromise of Agreements. Borrower shall not (a) grant any material
extension of the time of payment of any of the Receivables or General
Intangibles, (b) to any material extent, compromise, compound or settle the same
for less than the full amount thereof, (c) release, wholly or partly, any Person
liable for the payment thereof in excess of $250,000 in the aggregate, or
(d) allow any credit or discount whatsoever thereon other than trade discounts
granted by Borrower in the ordinary course of business of Borrower. Borrower
shall not agree with any Person other than Lender not to encumber its property.

7.5. Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness.

7.6. Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Lender prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such

 

13.



--------------------------------------------------------------------------------

Subsidiary, and Borrower shall cause its Subsidiaries at all times to keep such
Subsidiary’s property and assets free and clear from any legal process or Liens
whatsoever (except for Permitted Liens), and shall give Lender prompt written
notice of any legal process affecting such Subsidiary’s assets.

7.7. Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.8. Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
pursuant to (i) employee, director or consultant repurchase plans stock option
plans or agreements, restricted stock agreements or other similar agreements,
provided, however, in each case the repurchase or redemption price does not
exceed the original consideration paid for such stock or equity interest or
(ii) public market repurchase programs with respect to its publicly-traded
stock, provided, however, in each case the aggregate repurchase or redemption
price does not exceed $1,000,000 in any fiscal year, or (b) declare or pay any
cash dividend or make a cash distribution on any class of stock, except that a
Subsidiary may pay dividends or make distributions to Borrower, or (c) lend
money to any employee, officer or director or guarantee the payment of any such
loan granted by a third party in excess of $250,000 in the aggregate or
(d) waive, release or forgive any indebtedness owed by any employee, officer or
director in excess of $250,000 in the aggregate.

7.9. Transfers. Except for Permitted Transfers, Borrower shall not voluntarily
or involuntarily transfer, sell, lease, license, lend or in any other manner
convey any equitable, beneficial or legal interest in any material portion of
its assets.

7.10. Taxes. Borrower and its Subsidiaries shall pay when due all taxes, fees or
other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Lender or the
Collateral or upon Borrower’s ownership, possession, use, operation or
disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom. Borrower shall file on or before the due date therefor all personal
property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

7.11. Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty
(20) days’ prior written notice to Lender. Neither Borrower nor any Subsidiary
shall relocate its chief executive office or its principal place of business
unless: (i) it has provided prior written notice to Lender; and (ii) such
relocation shall be within the continental United States. Neither Borrower nor
any Subsidiary shall relocate any item of Collateral (other than (x) sales of
Inventory in the ordinary course of business, (y) relocations of mobile
equipment, or other equipment having an aggregate value of up to $250,000 in any
fiscal year, and (z) relocations of Collateral from a location described on
Exhibit C to another location described on Exhibit C) unless (i) it has provided
prompt written notice to Lender and (ii) such relocation is within the
continental United States.

7.12. Payments. Lender will initiate debit entries to Borrower’s account as
authorized in the ACH Debit Authorization in substantially the form attached as
Exhibit H.

7.13. Deposit Accounts. Neither Borrower nor any domestic U.S. Subsidiary shall
maintain any Deposit Accounts (other than payroll, trust or escrow accounts), or
accounts holding Investment Property, except with respect to (i) which Lender
has a perfected security interest in each such account or (ii) any foreign
Deposit Accounts or foreign accounts holding Investment Property for which
Lender shall reasonably determine that the costs of obtaining a security
interest are excessive in relation to the benefits provided to Lender of the
security interest afforded thereby; provided, that Lender may require additional
covenants, restrictions or Collateral from Borrower in substitution of such
foreign accounts. Nothwithstanding anything herein to the contrary, Borrower
shall have thirty (30) days after the Closing Date to deliver an Account Control
Agreement for the Barclays Wealth account disclosed on Schedule 5.11.

 

14.



--------------------------------------------------------------------------------

7.14. SBA. Lender has received a license from the U.S. Small Business
Administration (“SBA”) to extend loans as a small business investment company
(“SBIC”) pursuant to the Small Business Investment Act of 1958, as amended, and
the associated regulations (collectively, the “SBIC Act”). Portions of the loan
to Borrower will be made under the SBA license and the SBIC Act. Addendum 1 to
this Agreement outlines various responsibilities of Lender and Borrower
associated with an SBA loan, and such Addendum 1 is hereby incorporated in this
Agreement.

7.15. Subsidiaries. Borrower shall notify Lender of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Subsidiary organized under the laws of any State within the United States
to execute and deliver to Lender a Joinder Agreement.

SECTION 8. [Reserved]

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events (herein called “Events
of Default”) shall constitute a breach and default under this Loan Agreement,
the Notes, and the other Loan Documents:

9.1. Payments. Borrower fails to pay any amount due under this Agreement, the
Notes or any of the other Loan Documents on the due date thereof (the “Payment
Date”); or

9.2. Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, the Notes, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6.1, 7.5, 7.6, 7.7, 7.8, 7.9 or 7.14) such
default continues for more than ten (10) days after the earlier of the date on
which (i) Lender has given notice of such default to Borrower and (ii) Borrower
has actual knowledge of such default or (b) with respect to a default under any
of Sections 6.1, 7.5, 7.6, 7.7, 7.8, 7.9, or 7.14, the occurrence of such
default; or

9.3. Material Adverse Effect. A circumstance has occurred since the delivery of
the most recent financial statements of Borrower delivered in accordance with
Sections 7.1(a)-(c) that would reasonably be expected to have a Material Adverse
Effect; or

9.4. Other Loan Documents. The occurrence of any default under any Loan
Document, or any agreement between Borrower and Lender and such default
continues for more than ten (10) business days after the earlier of (a) Lender
has given notice of such default to Borrower, or (b) Borrower has actual
knowledge of such default; or

9.5. Representations. Any representation or warranty made by Borrower in any
Loan Document shall have been false or misleading in any material respect when
made or deemed made; or

9.6. Insolvency. Borrower (a) shall make an assignment for the benefit of
creditors; or (b) shall admit in writing its inability to pay its debts as they
become due, or its inability to pay or perform under the Loan Documents; or
(c) shall file a voluntary petition in bankruptcy; or (d) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (e) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (f) shall
cease operations of its business as its business has normally been conducted, or
terminate substantially all of its employees, or shall be unable to pay its
debts as they become due; or (g) Borrower or its directors shall take any action
initiating any of the foregoing actions described in clauses (a) through (f); or
either (a) sixty (60) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such

 

15.



--------------------------------------------------------------------------------

action being dismissed or all orders or proceedings thereunder affecting the
operations or the business of Borrower being stayed; or (b) a stay of any such
order or proceedings shall thereafter be set aside and the action setting it
aside shall not be timely appealed; or (c) Borrower shall file any answer
admitting or not contesting the material allegations of a petition filed against
Borrower in any such proceedings; or (d) the court in which such proceedings are
pending shall enter a decree or order granting the relief sought in any such
proceedings; or thirty (30) days shall have expired after the appointment,
without the consent or acquiescence of Borrower, of any trustee, receiver or
liquidator of Borrower or of all or any substantial part of the properties of
Borrower without such appointment being vacated; or

9.7. Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money, individually or in the aggregate, of at
least $500,000, or Borrower is enjoined or in any way prevented by court order
from conducting any part of its business; or

9.8. Other Indebtedness. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $500,000 or that,
when aggregated with any other such defaults would reasonably be expected to
have a Material Adverse Effect.

SECTION 10. REMEDIES

10.1. Upon and during the continuance of any one or more Events of Default, in
accordance with applicable law (i) Lender may, at its option, accelerate and
demand payment of all or any part of the Secured Obligations together with a
Prepayment Fee and declare them to be immediately due and payable (provided,
that upon the occurrence of an Event of Default of the type described in
Section 9.6, the Notes and all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), and (ii) Lender may notify any of Borrower’s account debtors to make
payment directly to Lender, compromise the amount of any such account on
Borrower’s behalf and endorse Lender’s name without recourse on any such payment
for deposit directly to Lender’s account. Upon and during the continuance of an
Event of Default, the unpaid principal of and accrued interest on the Notes and
Advances and all outstanding Secured Obligations, including all professional
fees and expenses, shall thereafter bear interest at the Default Rate. Upon and
during the continuance of an Event of Default, Lender may exercise in accordance
with applicable law all rights and remedies with respect to the Collateral under
the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral. All
Lender’s rights and remedies shall be cumulative and not exclusive.

10.2. Upon the occurrence and during the continuance of any Event of Default,
Lender may, at any time or from time to time, and in accordance with applicable
law, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

 

16.



--------------------------------------------------------------------------------

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3. Lender shall be under no obligation to marshal any of the Collateral for
the benefit of Borrower or any other Person, and Borrower expressly waives all
rights, if any, to require Lender to marshal any Collateral.

10.4. The rights, powers and remedies of Lender hereunder shall be in addition
to all rights, powers and remedies given by statute or rule of law and are
cumulative. The exercise of any one or more of the rights, powers and remedies
provided herein shall not be construed as a waiver of or election of remedies
with respect to any other rights, powers and remedies of Lender.

SECTION 11. MISCELLANEOUS

11.1. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2. Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the first business day
after transmission by facsimile or hand delivery or deposit with an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

(a) If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer, Bryan Jadot and Parag Shah

400 Hamilton Ave.

Palo Alto, CA 94025

Facsimile: 650-473-9194

Telephone: 617-261-6552

(b) If to Borrower:

AEGERION PHARMACEUTICALS, INC.

Attention: Will Lewis, Chief Accounting Officer

101 Main Street, Suite 1850

Cambridge, MA 02142

Facsimile: 908-541-1155

Telephone: 617-500-7867

or to such other address as each party may designate for itself by like notice.

11.3. Entire Agreement; Amendments. This Agreement, the Notes, and the other
Loan Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject

 

17.



--------------------------------------------------------------------------------

matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof or thereof
(including Lender’s revised proposal letter dated February 7, 2011). None of the
terms of this Agreement, the Notes or any of the other Loan Documents may be
amended except by an instrument executed by each of the parties hereto.

11.4. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5. No Waiver. The powers conferred upon Lender by this Agreement are solely
to protect its rights hereunder and under the other Loan Documents and its
interest in the Collateral and shall not impose any duty upon Lender to exercise
any such powers. No omission or delay by Lender at any time to enforce any right
or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by Borrower at any time designated, shall be a
waiver of any such right or remedy to which Lender is entitled, nor shall it in
any way affect the right of Lender to enforce such provisions thereafter.

11.6. Survival. All agreements, representations and warranties contained in this
Agreement, the Notes and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement.

11.7. Successors and Assigns. The provisions of this Agreement and the other
Loan Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement, the Notes or any of the other Loan Documents without Lender’s express
prior written consent, such consent not to be unreasonably withheld, and any
such attempted assignment shall be void and of no effect. Lender may assign,
transfer, or endorse its rights hereunder and under the other Loan Documents
without prior notice to Borrower, and all of such rights shall inure to the
benefit of Lender’s successors and assigns.

11.8. Governing Law. This Agreement, the Notes and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement, the Notes and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

11.9. Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement, the Notes or any of the other Loan Documents
may be brought in any state or federal court of competent jurisdiction located
in the State of California. By execution and delivery of this Agreement, each
party hereto generally and unconditionally: (a) consents to nonexclusive
personal jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement, the Notes or the
other Loan Documents. Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 11.2, and shall
be deemed effective and received as set forth in Section 11.2. Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of either party to bring proceedings in the courts of any
other jurisdiction.

 

18.



--------------------------------------------------------------------------------

11.10. Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR
ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such Claims, including
Claims that involve Persons other than Borrower and Lender; Claims that arise
out of or are in any way connected to the relationship between Borrower and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court of competent jurisdiction identified in Section 11.9, any
prejudgment order, writ or other relief and have such prejudgment order, writ or
other relief enforced to the fullest extent permitted by law notwithstanding
that all Claims are otherwise subject to resolution by judicial reference.

11.11. Professional Fees. Borrower promises to pay Lender’s reasonable,
documented out-of-pocket fees and expenses necessary to finalize the loan
documentation, including but not limited to reasonable, documented attorneys
fees, UCC searches, filing costs, and other miscellaneous expenses. In addition,
Borrower promises to pay any and all reasonable invoiced attorneys’ and other
professionals’ fees and expenses incurred by Lender after the Closing Date in
connection with or related to: (a) the collection or enforcement of the Loan;
(c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

11.12. Confidentiality. Lender acknowledges that financial statements provided
to Lender by Borrower and certain items of Collateral and other information
provided to Lender by Borrower (if and to the extent such other information is
marked as confidential by Borrower at the time of disclosure) are confidential
and proprietary information of Borrower (the “Confidential Information”).
Accordingly, Lender agrees that any Confidential Information it may obtain in
the course of acquiring, administering, or perfecting Lender’s security interest
in the Collateral shall not be disclosed to any other person or entity or used
in any manner whatsoever, in whole or in part, without the prior written consent
of Borrower, except that Lender may disclose any such information: (a) to its
own directors, officers, employees, accountants, counsel and other professional
advisors and to its affiliates if Lender in its sole discretion determines that
any such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential

 

19.



--------------------------------------------------------------------------------

Information; (b) if such information is generally available to the public;
(c) if required or appropriate in any report, statement or testimony submitted
to any governmental authority having or claiming to have jurisdiction over
Lender; (d) if required or appropriate in response to any summons or subpoena or
in connection with any litigation, to the extent permitted or deemed advisable
by Lender’s counsel; (e) to comply with any legal requirement or law applicable
to Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Lender’s
sale, lease, or other disposition of Collateral after the occurrence and during
the continuance of an Event of Default; (g) to any participant or assignee of
Lender or any prospective participant or assignee; provided, that such
participant or assignee or prospective participant or assignee agrees in writing
to be bound by this Section prior to disclosure; or (h) otherwise with the prior
consent of Borrower; provided, that any disclosure made in violation of this
Agreement shall not affect the obligations of Borrower or any of its affiliates
or any guarantor under this Agreement or the other Loan Documents.

11.13. Assignment of Rights. Borrower acknowledges and understands that Lender
may sell and assign all or part of its interest hereunder and under the Note(s)
and Loan Documents to any person or entity (an “Assignee”). After such
assignment the term “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights, powers
and remedies of Lender hereunder with respect to the interest so assigned; but
with respect to any such interest not so transferred, Lender shall retain all
rights, powers and remedies hereby given. No such assignment by Lender shall
relieve Borrower of any of its obligations hereunder. Lender agrees that in the
event of any transfer by it of the Note(s), it will endorse thereon a notation
as to the portion of the principal of the Note(s), which shall have been paid at
the time of such transfer and as to the date to which interest shall have been
last paid thereon.

11.14. Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

11.15. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16. No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between Lender and Borrower.

11.17. Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Lender by reason
of Borrower’s failure to perform any of the obligations under this Agreement and
agree that the terms of this Agreement shall be specifically

 

20.



--------------------------------------------------------------------------------

enforceable by Lender. If Lender institutes any action or proceeding to
specifically enforce the provisions hereof, any Person against whom such action
or proceeding is brought hereby waives the claim or defense therein that Lender
has an adequate remedy at law, and such Person shall not offer in any such
action or proceeding the claim or defense that such remedy at law exists.

11.18. Publicity. Lender may use Borrower’s name and logo, and include a brief
description of the relationship between Borrower and Lender, in Lender’s
marketing materials with prior notice thereof to Borrower.

SECTION 12. COLLATERAL AGENT

12.1. Appointment of Agent. Hercules Technology II, L.P. is hereby appointed by
each Lender as Collateral Agent for the benefit of each Lender under this
Agreement and under the other Loan Documents and each Lender hereby authorizes
Hercules Technology II, L.P. to act as Collateral Agent in accordance with the
terms hereof and the other Loan Documents. Collateral Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and the
other Loan Documents, as applicable. The provisions of this Section 12 are
solely for the benefit of Collateral Agent and each Lender and Borrower shall
have any rights as a third party beneficiary of any of the provisions thereof.

12.2. Powers and Duties. Each Lender irrevocably authorizes Collateral Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to Collateral Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Collateral Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees. Collateral Agent may
accept payments of principal, interest, fees and expenses due under the Loan
Documents from and deposits from Borrower on the account or benefit for any
Lender.

 

21.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

BORROWER:

  AEGERION PHARMACEUTICALS, INC.   Signature:  

 

  Print Name:  

 

  Title:  

 

Accepted in Palo Alto, California:

LENDER:

 

HERCULES TECHNOLOGY II, L.P.,

a Delaware limited partnership

By:   Hercules Technology SBIC Management, LLC, its General Partner By:  
Hercules Technology Growth Capital, Inc., its Manager By:  

 

Name:  

 

Its:  

 

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

By:   Hercules Technology SBIC Management, LLC, its General Partner By:  
Hercules Technology Growth Capital, Inc., its Manager By:  

 

Name:  

 

Its:  

 

 

22.



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A:    Advance Request    Attachment to Advance Request Exhibit B:   
Promissory Note Exhibit C:    Name, Locations, and Other Information for
Borrower Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:    Borrower’s Deposit Accounts and Investment Accounts Exhibit F:   
Compliance Certificate Exhibit G:    Joinder Agreement Exhibit H:    ACH
Authorization Schedule 1    Subsidiaries Schedule 1A    Existing Permitted
Indebtedness Schedule 1B    Existing Permitted Investments Schedule 1C   
Existing Permitted Liens Schedule 5.3    Consents, Etc. Schedule 5.4    Actions
Before Governmental Authorities Schedule 5.7    Tax Matters Schedule 5.8   
Intellectual Property Claims Schedule 5.9    Intellectual Property Schedule 5.10
   Borrower Products Schedule 5.11    Financial Accounts Schedule 5.14   
Capitalization

 

1.



--------------------------------------------------------------------------------

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

1. Borrower’s Business. For purposes of this Addendum 1, Borrower shall be
deemed to include its “affiliates” as defined in Title 13 Code of Federal
Regulations Section 121.103. Borrower represents and warrants to Lender (as of
the Closing Date and for a period of one year thereafter) and covenants to
Lender as follows:

2. Size Status. Size Status. Borrower does not have in excess of 500 employees
as of the Closing Date;

3. No Relender. Borrower’s primary business activity does not involve, directly
or indirectly, providing funds to others, purchasing debt obligations,
factoring, or long-term leasing of equipment with no provision for maintenance
or repair;

4. No Passive Business. Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties). Borrower’s employees are carrying on the majority
of day to day operations. Borrower will not pass through substantially all of
the proceeds of the Loan to another entity;

5. No Real Estate Business. Borrower is not classified under Major Group 65
(Real Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual. The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.

6. No Project Finance. Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business’s financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells). The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).

7. No Farm Land Purchases. Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

8. No Foreign Investment. The proceeds of the Loan will not be used
substantially for a foreign operation. At the time of the Loan, Borrower will
not have more than 49 percent of its employees or tangible assets located
outside the United States. The representation in this subsection is made only as
of the date hereof and shall not continue for one year as contemplated in the
first sentence of this Section.

9. Small Business Administration Documentation. Lender acknowledges that
Borrower completed, executed and delivered to Lender SBA Forms 480, 652 and 1031
(Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash flows statements) for
the period described therein and a written statement (whether included in the
purchase agreement or pursuant to a separate statement) from Lender regarding
its intended use of proceeds from the sale of securities to Lender (the “Use of
Proceeds Statement”). Borrower represents and warrants to

 

2.



--------------------------------------------------------------------------------

Lender that the information regarding Borrower and its affiliates set forth in
the SBA Form 480, Form 652 and Form 1031 and the Use of Proceeds Statement
delivered as of the Closing Date is accurate and complete.

10. Inspection. The following covenants are intended to supplement and not to
restrict the related provisions of the Loan Documents. Subject to the preceding
sentence, Borrower will permit, for so long as Lender holds any debt or equity
securities of Borrower, Lender or its representative, at Lender’ expense, and
examiners of the SBA to visit and inspect the properties and assets of Borrower,
to examine its books of account and records, and to discuss Borrower’s affairs,
finances and accounts with Borrower’s officers, senior management and
accountants, all at such reasonable times as may be requested by Lender or the
SBA.

11. Annual Assessment. Promptly after the end of each calendar year (but in any
event prior to February 28 of each year) and at such other times as may be
reasonably requested by Lender, Borrower will deliver to Lender a written
assessment of the economic impact of Lender’ investment in Borrower, specifying
the full-time equivalent jobs created or retained in connection with the
investment, the impact of the investment on the businesses of Borrower in terms
of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468. Lender will assist Borrower with preparing such assessment. In
addition to any other rights granted hereunder, Borrower will grant Lender and
the SBA access to Borrower’s books and records for the purpose of verifying the
use of such proceeds. Borrower also will furnish or cause to be furnished to
Lender such other information regarding the business, affairs and condition of
Borrower as Lender may from time to time reasonably request.

Use of Proceeds. Borrower will use the proceeds from the Loan only for general
working capital purposes. Borrower will deliver to Lender from time to time
promptly following Lender’s request, a written report, certified as correct by
Borrower’s Chief Accounting Officer, verifying the purposes and amounts for
which proceeds from the Loan have been disbursed. Borrower will supply to Lender
such additional information and documents as Lender reasonably requests with
respect to its use of proceeds and will permit Lender and the SBA to have access
to any and all Borrower records and information and personnel as Lender deems
necessary to verify how such proceeds have been or are being used, and to assure
that the proceeds have been used for the purposes specified in this Section.

12. Activities and Proceeds. Neither Borrower nor any of its affiliates (if any)
will engage in any activities or use directly or indirectly the proceeds from
the Loan for any purpose for which a small business investment company is
prohibited from providing funds by the SBIC Act, including 13 C.F.R.
§107.720. Without obtaining the prior written approval of Lender, Borrower will
not change within 1 year of the date hereof, Borrower’s current business
activity to a business activity which a licensee under the SBIC Act is
prohibited from providing funds by the SBIC Act.

13. Reserved.

14. Cost of Money. Notwithstanding any provision to the contrary contained in
the Loan Documents, all interest and fees charged pursuant to the Loan Documents
shall comply with the provisions of 13 C.F.R. § 107.855, including, without
limitation, that such amounts shall not exceed the Cost of Money ceiling (as
defined hereafter). The current Cost of Money ceiling for this Loan is 14.5%.

15. Compliance and Resolution. Borrower agrees that a failure to comply with
Borrower’s obligations under this Addendum, or any other set of facts or
circumstances where it has been asserted by any governmental regulatory agency
(or Lender believes that there is a substantial risk of such assertion) that
Lender and its affiliates are not entitled to hold, or exercise any significant
right with respect to, any

 

3.



--------------------------------------------------------------------------------

securities issued to Lender by Borrower, will constitute a breach of the
obligations of Borrower under the financing agreements between Borrower and
Lender. In the event of (i) a failure to comply with Borrower’s obligations
under this Addendum; or (ii) an assertion by any governmental regulatory agency
(or Lender believes that there is a substantial risk of such assertion) of a
failure to comply with Borrower’s obligations under this Addendum, then
(i) Lender and Borrower will meet and resolve any such issue in good faith to
the satisfaction of Borrower, Lender, and any governmental regulatory agency,
and (ii) upon request of Lender, Borrower will cooperate and assist with any
assignment of the financing agreements from Hercules Technology II, L.P. and/or
Hercules Technology III, L.P. to Hercules Technology Growth Capital, Inc.

 

4.



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:    Lender:    Date:                     , 20        Hercules Technology II,
L.P.       Hercules Technology III, L.P.       400 Hamilton Avenue       Palo
Alto, CA 94301       Facsimile: 650-473-9194       Attn:   

AEGERION PHARMACEUTICALS, INC. (“Borrower”) hereby requests from Hercules
Technology II, L.P. and Hercules Technology III, L.P. (collectively “Lender”) an
Advance in the amount of                                          Dollars
($                    .00) on                     ,          (the “Advance
Date”) pursuant to the Loan and Security Agreement between Borrower and Lender
(the “Agreement”). Capitalized words and other terms used but not otherwise
defined herein are used with the same meanings as defined in the Agreement.

Please:

 

(a)    Issue a check payable to Borrower    

             

       or           (b)    Wire Funds to Borrower’s account    

             

       Bank:  

 

         Address:  

 

        

 

       ABA Number:  

 

       Account Number:  

 

       Account Name:  

 

     

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that since the delivery of the most
recent financial statements of Borrower delivered in accordance with Sections
7.1(a)-(c), no Material Adverse Effect has occurred and is continuing; (ii) that
the representations and warranties set forth in the Agreement are and shall be
true and correct in all material respects on and as of the Advance Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; (iii) that
Borrower is in compliance in all material respects with the terms and provisions
set forth in each Loan Document on its part to be observed or performed; and
(iv) that as of the Advance Date, no fact or condition exists that would
constitute an Event of Default under the Agreement. Borrower understands and
acknowledges that Lender has the right to review the financial information
supporting this representation and, based upon such review in its reasonable
discretion, Lender may decline to fund the requested Advance if such
representation is not true and correct.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of this Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

5.



--------------------------------------------------------------------------------

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
in all material respects on the Advance Date and if Lender has received no such
notice before the Advance Date then the statements set forth above shall be
deemed to have been made and shall be deemed to be true and correct as of the
Advance Date.

Executed as of                     , 200    .

 

   BORROWER: AEGERION PHARMACEUTICALS, INC.    SIGNATURE:   

 

   TITLE:    Chief Executive Officer or Chief Accounting Officer    PRINT NAME:
  

 

 

6.



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                                         

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:      Aegerion Pharmaceuticals, Inc.    Type of organization:     
Corporation    State of organization:      Delaware    Organization file number:
    

 

  

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

Chief Executive Office

and Principal Place of Business:

     101 Main Street, Suite 1850         Cambridge, MA 02142         7   
Locations of Collateral:      Same as above   

 

7.



--------------------------------------------------------------------------------

EXHIBIT B-1

SECURED PROMISSORY NOTE

 

[$                    ]   Advance Date: February     , 2011   Maturity Date:
September 1, 2014

FOR VALUE RECEIVED, AEGERION PHARMACEUTICALS, INC., a Delaware corporation, for
itself and each of its Subsidiaries (the “Borrower”) hereby promises to pay to
the order of Hercules Technology II, L.P., a Delaware limited partnership or the
holder of this Note (the “Lender”) at 400 Hamilton Avenue, Palo Alto, CA 94301
or such other place of payment as the holder of this Secured Promissory Note
(this “Promissory Note”) may specify from time to time in writing, in lawful
money of the United States of America, the principal amount of [            ]
together with interest at a floating rate equal to the greater of (i) 10.4% per
annum or (ii) 10.4% plus (a) the Prime Rate as reported in The Wall Street
Journal minus 4.75% per annum based upon a year consisting of 360 days, with
interest computed daily based on the actual number of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated February
    , 2011, by and between Borrower and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note. Reference to
the Loan Agreement shall not affect or impair the absolute and unconditional
obligation of Borrowers to pay all principal and interest and premium, if any,
under this Promissory Note upon demand or as otherwise provided herein

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND     ON BEHALF OF ITS SUBSIDIARIES:   AEGERION
PHARMACEUTICALS, INC.   By:  

 

  Title:  

 

 

8.



--------------------------------------------------------------------------------

EXHIBIT B-2

SECURED PROMISSORY NOTE

 

[$                    ]   Advance Date: February     , 2011   Maturity Date:
September 1, 2014

FOR VALUE RECEIVED, AEGERION PHARMACEUTICALS, INC., a Delaware corporation, for
itself and each of its Subsidiaries (the “Borrower”) hereby promises to pay to
the order of Hercules Technology III, L.P., a Delaware limited partnership or
the holder of this Note (the “Lender”) at 400 Hamilton Avenue, Palo Alto, CA
94301 or such other place of payment as the holder of this Secured Promissory
Note (this “Promissory Note”) may specify from time to time in writing, in
lawful money of the United States of America, the principal amount of
[$            ] together with interest at a floating rate equal to the greater
of (i) 10.4% per annum or (ii) 10.4% plus (a) the Prime Rate as reported in The
Wall Street Journal minus 4.75% per annum based upon a year consisting of 360
days, with interest computed daily based on the actual number of days in each
month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated February
    , 2011, by and between Borrower and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note. Reference to
the Loan Agreement shall not affect or impair the absolute and unconditional
obligation of Borrowers to pay all principal and interest and premium, if any,
under this Promissory Note upon demand or as otherwise provided herein

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND     ON BEHALF OF ITS SUBSIDIARIES:   AEGERION
PHARMACEUTICALS, INC.   By:  

 

  Title:  

 

 

9.



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1. Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:   Aegerion Pharmaceuticals, Inc.       Type of organization:   Corporation
      State of organization:   Delaware       Organization file number:  

 

     

2. Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

    Name:

    Used during dates of:

    Type of Organization:

    State of organization:

    Organization file Number:

    Borrower’s fiscal year ends on December 31

    Borrower’s federal employer tax identification number is:
                    

3. Borrower represents and warrants to Lender that the street addresses, cities,
states and postal codes of its current locations as of the Closing Date are:

 

Chief Executive Office:   101 Main Street, Suite 1850         Cambridge, MA
02142      

   Principal Place of Business:

  Same as above.       Locations of Collateral:   Same as above      

 

10.



--------------------------------------------------------------------------------

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

EXHIBIT E

RESERVED

 

11.



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology II, L.P.

Hercules Technology III, L.P.

400 Hamilton Avenue

Palo Alto, CA 94301

Re: Reference is made to that certain Loan and Security Agreement dated February
    , 2011 and all ancillary documents entered into in connection with such Loan
and Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
II, L.P. and Hercules Technology III, L.P. (“Hercules”) as Lender and Aegerion
Pharmaceuticals, Inc. (the “Company”) as Borrower. All capitalized terms not
defined herein shall have the same meaning as defined in the Loan Agreement.

Gentlemen:

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provided certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance in all material
respects for the period ending                      of all covenants, conditions
and terms and hereby reaffirms that all representations and warrants contained
therein are true and correct in all material respects on and as of the date of
this Compliance Certificate with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, after giving effect in all cases to any standard(s)
of materiality contained in the Loan Agreement as to such representations and
warranties. Attached are the required documents supporting the above
certification. The undersigned further certifies that these are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.

 

REPORTING REQUIREMENT

 

REQUIRED

 

CHECK IF ATTACHED

Interim Financial Statements   Monthly within 30 days   Interim Financial
Statements   Quarterly within 45 days   Audited Financial Statements   FYE
within 90 days  

 

Very Truly Yours, By:  

 

Name:  

 

Its:  

 

 

12.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
February     , 2011, and is entered into by and between
                                         (“Subsidiary”), and Hercules Technology
II, L.P. and Hercules Technology III, L.P. (collectively, “Lender”).

RECITALS

A. Subsidiary’s Affiliate, Aegerion Pharmaceuticals, Inc. (“Company”) desires to
enter into that certain Loan and Security Agreement dated February     , 2011,
with Lender, as such agreement may be amended (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were Borrower (as defined in
the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Company and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Agent or a Lender’s providing notice to
Company in accordance with the Loan Agreement or as otherwise agreed between
Company and Lender shall be deemed provided to Subsidiary; (b) a Lender’s
providing an Advance to Company shall be deemed an Advance to Subsidiary; and
(c) Subsidiary shall have no right to request an Advance or make any other
demand on Agent or a Lender.

 

SUBSIDIARY:  

 

By:  

 

Name:  

 

Title:  

 

Address:   Telephone:  

 

Facsimile:  

 

 

13.



--------------------------------------------------------------------------------

HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership By:   Hercules
Technology SBIC Management, LLC,   its General Partner By:   Hercules Technology
Growth Capital, Inc.,   its Manager   By:  

 

  Name:  

 

  Its:  

 

HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership By:   Hercules
Technology SBIC Management, LLC,   its General Partner By:   Hercules Technology
Growth Capital, Inc.,   its Manager   By:  

 

  Name:  

 

  Its:  

 

 

14.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology II, L.P.

Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Loan and Security Agreement dated February     , 2011 between AEGERION
PHARMACEUTICALS, INC. (“Borrower”) and Hercules Technology II, L.P. and Hercules
Technology III, L.P. (collectively, “Company”) (the “Agreement”)

In connection with the above referenced Agreement, Borrower hereby authorizes
the Company to initiate debit entries for the periodic payments due under the
Agreement to Borrower’s account indicated below. Borrower authorizes the
depository institution named below to debit to such account.

 

 

    

 

DEPOSITORY NAME      BRANCH

 

    

 

CITY      STATE AND ZIP CODE

 

    

 

TRANSIT/ABA NUMBER      ACCOUNT NUMBER

 

    

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

AEGERION PHARMACEUTICALS, INC.

 

By:  

 

Date:  

 

 

15.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

 

SCHEDULES

 

 

Aegerion Pharmaceuticals, Inc. (“Aegerion” or “Borrower”) has prepared these
Schedules pursuant to the Loan and Security Agreement, dated February     ,
2011, between Borrower and Hercules Technology II, L.P., a Delaware limited
partnership, and Hercules Technology III, L.P., a Delaware limited partnership
(collectively, “Lender”), (the “Agreement”). Descriptive headings in the
Schedules are inserted only for reference purposes and for convenience of the
reader. Capitalized terms used but not defined in these Schedules shall have the
meanings assigned to them in the Agreement.

If the disclosure provided by the Borrower in the Schedules is in greater detail
than is required by the particular representation and warranty of Borrower in
Section 5 of the Agreement, such disclosure is not an admission by Borrower that
it believes the disclosed information is material or not in the ordinary course
of business. Furthermore, a threshold of materiality being provided by Borrower
on a particular section of the Schedules, if any, is not intended to be an
indication of the threshold of materiality for any other section of the
Schedules or for any purpose under the Agreement. Nothing in the Schedules
constitutes an admission of any liability or obligation of Borrower to any third
party or an admission against the interest of Borrower.

This Schedules are accurate and complete as of the date of the Agreement.
Disclosure in one section of the Schedules shall constitute disclosure for all
sections hereof, to the extent that the applicability of such disclosure is
manifestly apparent.



--------------------------------------------------------------------------------

Schedule 1

Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1A

Existing Permitted Indebtedness

None.

 

18



--------------------------------------------------------------------------------

Schedule 1B

Existing Permitted Investments

Aegerion currently invests its cash in a money market account with TD Bank. NA
(see Schedule 5.11).

 

19



--------------------------------------------------------------------------------

Schedule 1C

Existing Permitted Liens

None.

 

20



--------------------------------------------------------------------------------

Schedule 5.3

Consents

None.

 

21



--------------------------------------------------------------------------------

Schedule 5.4

Actions Before Governmental Authorities

 

1. The Company entered into a Consulting Agreement with Dr. Jonathan Stamler of
Duke University on November 19, 2007. On November 10, 2009, the Company
terminated its consulting agreement with Dr. Stamler for cause and informed
Dr. Stamler that it intended to cancel his options to purchase 275,000 shares of
Common Stock. In a letter dated January 25, 2010, counsel for Dr. Stamler
objected to the Company’s termination for cause and accused the Company of being
in breach of the Consulting Agreement for failure to pay consulting fees. The
matter was dormant for approximately one year and then, on February 9, 2011,
Dr. Stamler’s lawyers sent another letter indicating that Dr. Stamler’s position
with respect to the alleged breach had not changed and that, in addition to
consulting fees, he was seeking compensation for his terminated options.
Aggregate unpaid consulting fees for this agreement, if breached, would be
approximately $160,000, and the value of terminated options depends on the date
of exercise which would be permitted until 2017. The Company, however, maintains
that Dr. Stamler is in breach of the Consulting Agreement and the Company has
informed Dr. Stamler that it reserves the right to pursue remedies against him,
including by seeking recovery of previously-paid consulting fees.

 

2. The Company entered into a Project Agreement with NuModa Corporation
(“NuModa”) effective as of February 4, 2010 for the Phase 2 trial in the severe
Refractory HeFH population. The Company subsequently terminated the Project
Agreement following feedback from the FDA with respect to this patient
population. Per the Project Agreement, the Company owes NuModa the reasonable
value of any Services provided and costs incurred thereunder through the date of
termination and any wind-down period.

 

22



--------------------------------------------------------------------------------

Schedule 5.7

Tax Matters

None.



--------------------------------------------------------------------------------

Schedule 5.8

Intellectual Property Claims

On September 27, 2006, Aegerion entered into a Settlement and Cross-License
Agreement with The Trustees of the University of Pennsylvania and Pfizer Inc. of
New York (“Pfizer”) to settle an interference declared by the U.S. Patent &
Trademark Office between a U.S. patent application owned by Pfizer and an issued
U.S. patent licensed to Aegerion by UPenn. There are no payments due to or from
Aegerion under the Settlement and Cross-License Agreement. The cross-licenses
granted by the parties under the Settlement and Cross-License Agreement are
perpetual and irrevocable.



--------------------------------------------------------------------------------

Schedule 5.9

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 5.10

Borrower Products

None.



--------------------------------------------------------------------------------

Schedule 5.11

Financial Accounts

 

1. Bank: TD Bank, NA

Account: 2759500016 – INVESTMENT ACCOUNT (USD)

 

2. Bank: TD Bank, NA

Account: 7861047020 – PAYROLL ACCOUNT (USD)

 

3. Bank: TD Bank, NA

Account: 7861047038 – OPERATING ACCOUNT (USD)

 

4. Bank: Barclays Wealth, a division of Barclays Bank PLC

Account: 831-03415-1-9-654 – BROKERS’ ACCOUNT

 

  •  

Primus FINL PRODF LLC auction rate security, par value $1,500,000

 

  •  

MBIA Insurance Corp. perpetual preferred, par value $1,500,000

 

  •  

Federated Money Market Account for interest and dividends

 

5. Bank: TD Bank, NA

Account: 7867050507 – AEGERION PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

Schedule 5.14

Capitalization

Aegerion is authorized to 125,000,000 shares of Common Stock and 5,000,000
shares of Undesignated Preferred Stock.

 

     Common Stock      Series A
Preferred
Stock  

Outstanding

     17,641,543         0                     

Outstanding Options

     1,715,813      

Options Available for Grant

     2,621,127                        

TOTAL Outstanding with Options

     21,978,483         0                     